Per Curiam.
This action was brought by Thompson, to recover the value of a negro man hired by him to Young. It appears that the negro absconded from the possession of Young, and has not since been heard of. The jury returned a verdict for the value of the negro.
We do not feel authorized to adopt a rule which would make the *142hirei of a slave liable for his return at all events. A proper degree of care is no doubt necessary ; but if the loss is not occasioned by the act or culpable omission of the hirer, he is excused from responsibility. If a hired negro should be so treated by the hirer as to cause a loss to the owner, in consequence of an injury to the slave, then the hirer would be liable ; but if he has used such caution as a prudent man would with his own slave, then he is not liable.
The testimony shows no improper conduct on the part of Young. He seems to have treated the slave with humanity; or at least, he was guilty of no cruelty which could have caused the slave to abscond. He was never chastised except on one occasion, and then but moderately, and even this was not without cause. This chastisement was not the immediate cause of his departure. He remained some time afterwards in possession of Young ; so that if it had been even immoderate and unlawful, the jury could not justly have drawn the inference that it caused the loss. Another negro left the possession of Young at the same time ; and he was apprehended and committed in Alabama : and the agent who went after him, was required to make due inquiry for the negro of Thompson, which he did, but heard nothing of him. A witness proves that search was made directly after the negroes absconded, without effect. Thompson was shortly afterwards informed of the departure of his boy ; it was understood that the two had been heard of in Scott county, and after some conversation between the plaintiff and defendant, it was agreed by them that nothing more need be done until further information should be received. Another witness states that he was residing in Scott county, near where the negroes had been seen, and was employed by Dr. Young to recapture them if possible. This he endeavored to do, but without success. Altogether, we think the verdict is not sustained by the evidence, and a new trial will therefore be granted.